DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17578808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because "within a notch proximate the base to body coupling" would read on "contact at a boundary of the notch".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raimondi  WO2011121476 in view of Hoffmann US8429879.
Claims 1-3, 13-15, and 18. Raimondi discloses a tile leveling device comprising: a body (2) defining an open window (15); a base (5) orthogonally coupled to the body, the base extending to a front of the body and the base extending to a rear of the body; a base to body coupling including a frangible breakaway section (denoted by 7a below), the base and body being integral prior to frangible separation, the frangible breakaway section, upon breaking, frangibly separating the body from the base (Pg.7:20-22); a first notch (5a) traversing the base toward the front of the body and a second notch (5b) traversing the base toward the rear of the body (see Fig extracted below); and a wedge device (3) comprising: a backstop member (above 26), and a wedge member extending from the backstop member, the wedge member having a tapered surface penetrating the open window and configured to exert force against at least one tile (Fig.1) but is silent on the first notch providing vertical tile-to-mortar-to- subfloor contact within the first notch within the bounds of the base and angular tile-to-mortar-to-subfloor contact within the first notch proximate the base to body coupling; the second notch providing vertical tile-to-mortar-to- subfloor contact within the second notch within the bounds of the base and angular tile-to-mortar-to-subfloor contact within the second notch proximate the base to body coupling, wherein the first notch further provides angular tile edge- to-mortar-to-subfloor contact within the first notch proximate the base to body coupling and, the second notch further provides angular tile edge-to-mortar-to-subfloor contact within the second notch proximate the base to body coupling.
	Hoffman discloses a base (1600) with a first and second notch (between elements 1612), wherein the first notch providing vertical tile-to-mortar-to- subfloor contact within the first notch within the bounds of the base and angular tile-to-mortar-to-subfloor contact within the first notch proximate the base to body coupling, the first notch further provides angular tile edge-to-mortar-to-subfloor contact within the first notch proximate the base to body coupling; the second notch providing vertical tile-to-mortar-to-subfloor contact within the second notch within the bounds of the base and angular tile-to-mortar-to-subfloor contact within the second notch proximate the base to body coupling, the second notch further provides angular tile edge-to-mortar-to-subfloor contact within the second notch proximate the base to body coupling. 
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Raimondi with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Hoffman. 

Claims 4, 16, and 19. Raimondi discloses the body further comprises a spacer (thickness of 7) extending transversely from the front and rear of the body, the spacer configured to position the first and second tiles a predetermined distance apart (Fig.4).

    PNG
    media_image1.png
    403
    505
    media_image1.png
    Greyscale

Claim 5. Raimondi discloses the wedge member further comprises teeth along the tapered surface, the teeth latch onto an upper edge (11) of the open window (15, Fig.1).

Claims 6, 17, and 20. Raimondi discloses proximate to the frangible breakaway section, an open span forming a portion of the open window (see element 2 in Fig.2).

Claims 7-9. Raimondi discloses the at least one tile further comprises two or three or four tiles (Fig.4).

Claim 10. Raimondi as modified discloses the base further comprises an I-shaped
base (Fig.16 of Hoffmann).

Claim 11. Raimondi as modified discloses the I-shaped base having spaced first, second, third, and fourth bars (1614) extending transversely from the body, the first and second bars extending to the front of the body and the third and fourth bars extending to the rear of the body (as shown in Fig.16 of Hoffmann).

Claim 12. Raimondi as modified discloses the I-shaped base is intersected by a first crossbar located between the spaced first and third bars and a second crossbar located between the spaced second and fourth bars (Fig.17 of Hoffman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633